Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Summary
This is responsive to the claims filed 6/23/2021.
Claims 2-21 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 12/24/2020 are noted. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
The claims are drawn to apparatus and process categories. 
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Representative claim 2 is analyzed below, with italicized limitations indicating recitations of an abstract idea, noting that the other independent claims are generic to  Claim 2 but being drawn to different statutory categories. 
“A gaming system comprising: one or more data storage devices comprising a grid-based outcome generator and a plurality of instructions that are executable by one or more processors, wherein a plurality of the instructions are executable by the one or more processors to: receive an input from a player, wherein the input is related to a game: cause a display device of an output device to display a plurality of grid spaces, where the grid spaces comprise: at least one player grid space associated with the player, and at least one non-player grid space that is unassociated with the player; wherein the grid-based outcome generator is executable by the one or more processors to determine at least one of the grid spaces; wherein a plurality of the instructions are executable by the one or more processors to: determine a primary winning outcome for the player if the determined grid space corresponds to the at least one player grid space; determine a secondary winning outcome for the player if the determined grid space does not correspond to the at least one player grid space and an expansive winning condition is satisfied; and cause the output device to indicate any primary or secondary winning outcome that has been determined.


The italicized limitations fall within at least one of the groupings of abstract ideas enumerated in the latest PEG, namely, Certain Methods of Organizing Human Activity, fundamental economic principles or practices. Here, the claimed invention is drawn to a wagering game, i.e., a fundamental economic practice, the exchanging of consideration based on probabilities created during game play.  
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations including a processor, mobile processor, executable instructions, data storage and a GUI.  
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation. 
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
Regarding the Berkheimer decision, Examiner takes Official Notice that computers with processors, data storage, GUIs and mobile devices were notoriously well-known in the gaming arts at the time of Applicant’s invention. Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation of an abstract idea. 
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16 & 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moore (US 7,175,526). 
Regarding Claim 16: Moore discloses a gaming system (Abstract) comprising: one or more data storage devices (Col. 4. Lines 4-6) programmed to cause one or more processors to: receive an input from a player, wherein the input is related to a game, (Fig. 19, Col. 5. Lines 27-30): cause a display device of an output device to display a plurality of grid spaces, (Fig. 19, grid with 36 potential crap rolls to choose from), where the grid spaces comprise: at least one player grid space associated with the player, (Fig. 19, Col. 5. Lines 27-30, player chooses one of 36 point locations 89 shown on the screen), and at least one non-player grid space that is unassociated with the player, (after player chooses one of 36 point locations 89 {potential crap rolls}, there are 35 remaining point locations that are unassociated with the player until a subsequent point location is selected, see game sequence Col. 5. Lines 20-39) ; determine at least one of the grid spaces, (Id., determine the crap roll equivalent associated with the point location selected by the player); determine a primary winning outcome in response to the determined grid space corresponding to the at least one player grid space, (Id., payout according to crap roll probability that was revealed, see e.g. Fig. 18 showing an example of crap rolls); determine a secondary winning outcome in response to a secondary winning condition being satisfied, (Col. .5 Lines 20-39, so long as a termination event does not occur, e.g., rolling 7, a player can make subsequent selections for secondary awards); and cause the output device to indicate any primary or secondary winning outcome that has been determined, (Figs, 18/19 showing an example of primary and secondary crap rolls on the screen and permitting player to cash out winnings.) 
Regarding Claim 18: See e.g., Figs. 18/19 and Col. 5. Lines 20-39, there are 36 different crap rolls generated on the display, they represent different identification symbols, a player makes a selection at one grid space, it is then revealed (via the display {output device}) to identify the crap roll at the player grid space. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore (US 7,175,526) in view of Cannon (US 2002/0183105). 
Regarding the following limitations, “the game is simultaneously playable by the player and an additional player; the player grid space is selectable by the player: and the non-player grid space is selectable by the additional player”, Examiner notes that nothing precludes 2 players from pooling their wagers and playing the game simultaneously, i.e., first player selects 1 grid location from 36 locations to reveal a crap roll, 35 non-player grid spaces remain from which a second player can make a selection. Under this interpretation, the claim is anticipated by Moore. 
However, since Moore does not make this explicit, Examiner is introducing a secondary reference: In a related invention, Cannon shows numerous embodiments of simultaneous and concurrent wagering game play on a gaming device, (Cannon, Abstract, Figs 4 and related description, see also Fig. 6 and related description). It would have been obvious to a person of ordinary skill in the art at time of Applicant’s invention to provide multiplayer gaming on Moore’s device, as evidenced by Cannon to be known in the art, for the purpose of enhancing entertainment value and potentially increasing operator revenue, (Cannon, ¶ 4.)  In view of Cannon’s teaching Moore’s 2 players would take turns selecting grid locations, as explained the preceding paragraph. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647. The examiner can normally be reached M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715